Citation Nr: 0313658	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The veteran had active service from January to July 1992.

This appeal arises from a rating action that denied service 
connection for cardiovascular disease, including 
hypertension.  The veteran filed a Notice of Disagreement, 
and testified at a hearing before a hearing officer at the RO 
in July 1993; a transcript of the hearing is of record.  A 
Statement of the Case (SOC) was issued in October 1993, and a 
Substantive Appeal was received in April 1994.  Supplemental 
SOCs (SSOCs) were issued in June and December 1994

In August 1996, the Vice-Chairman of the Board of Veterans' 
Appeals (Board) granted the veteran's motion to advance this 
case on the Board's docket under the provisions of 
38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  SSOCs 
were issued in July and December 1997.  In December 1998, the 
veteran and his wife testified at a Board hearing before the 
undersigned in Washington, D.C.; a transcript of the hearing 
is of record.

In June 1999, the Board remanded the issue of service 
connection for cardiovascular disease, including 
hypertension, to the RO for further development of the 
evidence and for due process development.  A SSOC was issued 
in February 2003, wherein the RO continued the denial of 
service connection for cardiovascular disease, including 
hypertension.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Specifically, the record does not include correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the claim currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO Board, is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Appellate review also discloses that, in July 1999, the 
veteran requested a hearing before a hearing officer at the 
RO.  Several notations in the claims file dated in August and 
September 1999 indicate that the RO was aware of the hearing 
request, but a hearing was never scheduled for the veteran, 
and nothing in the claims file indicates that the veteran 
withdrew his request for a hearing.

Accordingly, this matter hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule, at the 
earliest convenient opportunity, a 
hearing for the veteran and any witnesses 
before a hearing officer at the RO.

2.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
claim for service connection for 
cardiovascular disease, including 
hypertension, currently on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim for 
service connection.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization, to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  Such 
should include consideration of whether 
the veteran a special VA cardiovascular 
examination to determine the nature, 
etiology, date of onset, and relationship 
to military service of any current 
cardiovascular disease, including 
hypertension.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for cardiovascular disease, 
including hypertension, in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (to include 
citation to and discussion of the 
pertinent laws codifying and regulations 
implementing the VCAA, and clear reasons 
and bases for the RO's determination), 
and afford him the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


